Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
2.	This Final Office Action is responsive to Applicants’ amendments and arguments, as received on 10/12/2022.  Claims 16-19 have been newly-added, and hence claims 1-19 are presently pending, of which claims 1, 12, and 15 are independent.

3.	Based on Applicants’ amendments and arguments, the Examiner withdraws the claim object and rejections under 35 U.S.C. 101, as previously-presented in the Non-Final Office Action dated 7/15/2022.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-3, 5, 9-10, 12, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2008/0060652 (“Selvarajan”).
Regarding claim 1, SELVARAJAN teaches a method of identifying a particular mask for a patient for use in delivering a flow of breathing gas to the patient ([0003] discussing “a system for selection of a mask for patients suffering from a sleeping disorder, such as obstructive sleep apnea”, e.g. which is inclusive of regulating airflow in the nasal passage per [0269]), the method comprising: 
capturing with a visual presentation and interaction component a plurality of images of the patient (images and video acquired of a patient / face, per [0015]-[0016] and [0046] for example, where the capture, presentation, and interaction aspects are facilitated by devices shown per FIGs. 2-3 for example, such as “one or more terminals” per [0040] and [0044], or a “general purpose computer per [0283], which the Examiner equate with the recited “visual presentation and interaction component”); 
receiving with the visual presentation and interaction component a number of responses from the patient to questions presented to the patient (“questionnaire” per [0071] and [0075], and as shown per FIG. 5 for example, implicitly involves “responses from the patient to questions presented to the patient” as recited); 
eliminating one or more masks from a pool of potential masks for the patient to create a reduced pool of potential masks based on at least one of the responses ([0071] discussing the use of the questionnaire such that it “reduces the number of mask options to select from by eliminating non-appropriate masks”, i.e. “eliminating …” as recited, and where the reduction of options responsive to the questionnaire answers is equivalent to reducing a pool of potential masks as recited); 
constructing a 3D model of a portion of the patient from a number of the plurality of images of the patient ([0046]-[0049] discussing the scanning/imaging of the patient, e.g. using “3D modeling techniques” which are detailed for purposes of creating 3D models of the patient in pursuit of determining a mask fit, and see also [0255]);
utilizing the 3D model to determine the particular mask for the patient from the reduced pool of potential masks and identifying the particular mask to the patient via the visual presentation and interaction component (FIG. 12C steps S1202 and S1208, FIGs. 13-15, and FIG. 17 illustrating the logic flow in various embodiments such that dimension information is obtained from/for a patient, e.g. “contour of a patient’s nose”, so that the patient-specific dimensions are used in comparison with known mask dimensions to determine best-fit options for a mask to recommend to a user (see also [0046], [0066]-[0068], [0130]-[0131], and [0145] for elaboration, and see FIG. 8 for a screenshot where a mask recommendation is made, and see [0255] for a discussion including a teaching that “the model of the mask system is then placed against the model of the patient, electronically speaking, and a best fit is determined based on the minimized gap between the mask and patient.”)).

Regarding claim 2, Selvarajan teaches the method of claim 1, wherein the plurality of images are captured while someone other than the patient is operating the visual presentation and interaction component (FIG. 6 showing different views, one of which is a “profile photo” that one of ordinary skill in the art would commonly understand to be taken by another and not the subject themselves).

Regarding claim 3, Selvarajan teaches the method of claim 1, wherein the plurality of images are captured while the patient is operating the visual presentation and interaction component (FIG. 6 showing different views, one of which is a “webcam view”, that is basically a “selfie”, and the way in which webcams are typically used in relation to computing devices would be understood to include self-operation use case scenarios, e.g. to result in the type of image shown in the FIG. for example).

Regarding claim 5, Selvarajan teaches the method of claim 1, further comprising displaying the plurality of images in an image display area on a display of the visual presentation and interaction component as the plurality of images are captured (FIG. 6 showing multiple images that have been acquired, e.g. as part of a designated “Imaging” mode/screen and intuitively they are displayed as a condition of having been captured).

Regarding claim 9, Selvarajan teaches the method of claim 1, wherein identifying the mask to the patient comprises displaying information regarding the particular mask on a display of the visual presentation and interaction component (FIG. 8 showing a mask recommendation screen, including mask name and size, i.e. “information regarding the particular mask”).

Regarding claim 10, Selvarajan teaches the method of claim 9, wherein the information comprises a name and size of the particular mask or one or more components of the particular mask (FIG. 8 showing a mask recommendation screen, including mask name and size).

Regarding claim 12, the claim includes the same or similar limitations as claim 1 discussed above, and is therefore rejected under the same rationale.  The claim additionally recites a display ([0009] and [0017] discussing a tangible display element) and a processor apparatus including a processor ([0009], [0011], [0013], [0015], and [0282]-[0282]) and a memory ([0045], [0066], [0282]), which are further taught per the citations provided here. 

Regarding claim 14, the claim includes the same or similar limitations as claim 5 discussed above, and is rejected under the same rationale.

Regarding claim 15, the claim includes the same or similar limitations as claim 1 discussed above, and is therefore rejected under the same rationale.  The claim additionally recites a non-transitory computer readable medium ([0045], [0066], [0282]), which are further taught per the citations provided here. 

Regarding claim 16, Selvarajan teaches the method of claim 1, wherein utilizing the 3D model to determine the particular mask for the patient from the reduced pool of potential masks comprises mapping three dimensional representations of the masks from the reduced pool of potential masks to the 3D model (FIG. 12C steps S1202 and S1208, FIGs. 13-15, and FIG. 17 illustrating the logic flow in various embodiments such that dimension information is obtained from/for a patient, e.g. “contour of a patient’s nose”, so that the patient-specific dimensions are used in comparison with known mask dimensions to determine best-fit options for a mask to recommend to a user (see also [0046], [0066]-[0068], [0130]-[0131], and [0145] for elaboration, and see FIG. 8 for a screenshot where a mask recommendation is made, and see [0255] for a discussion including a teaching that “the model of the mask system is then placed against the model of the patient, electronically speaking, and a best fit is determined based on the minimized gap between the mask and patient.”)).


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 4, 6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Selvarajan in view of U.S. Patent Application Publication No. 2015/0306330 (“Richard”).
Regarding claim 4, Selvarajan teaches the method of claim 1, as discussed above.  The aforementioned reference teaches that a terminal or a general purpose computer may be used to implement the subject matter taught therein, e.g. as discussed in relation to claim 1 (per [0040] and [0044], or [0283]).  Selvarajan does not go further to teach that the mentioned terminal or computer instances might be inclusive of the further limitation wherein the visual presentation and interaction component comprises a tablet PC or a smartphone.  Rather, the Examiner relies upon RICHARD to teach what Selvarajan may otherwise lack, see e.g. Richard’s FIGs. 2-6 and [0029] for example, which teach that a comparable mask-fitting and recommendation framework may be made accessible to users via a smartphone.
Selvarajan and Richard teach similar mask recommendation frameworks, and are therefore similarly directed.  Hence, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend Selvarajan’s use case to be inclusive of the type of end user device explicitly contemplated by Richard, with a reasonable expectation of success, e.g. to provide the same benefits contemplated per either reference to mobile users as opposed to just users at a fixed location, thereby providing a broader and more widespread service/benefit.

Regarding claim 6, Selvarajan teaches the method of claim 5, as discussed above.  The aforementioned reference teaches onscreen prompts and feedback per its image capture process, see e.g. Selvarajan’s FIG. 6 and [0146].  To the extent that these features can be understood to constitute “an indicator” as recited, the Examiner asserts that feasibly Selvarajan alone can teach the further limitation for displaying an indicator in the image display area for assisting in positioning the patient in the plurality of images.  However to the extent that Selvarajan’s prompts and onscreen feedback are not sufficient, the Examiner relies upon RICHARD to teach what Selvarajan may otherwise lack, see e.g. Richard’s FIGs. 5-6 showing an “outline” for which the user should align the camera-captured and screen-rendered image of their face, where the successful capture is used per FIG. 1B to analyze the user’s face/head for purposes of determining an appropriate mask.
Selvarajan and Richard teach similar mask recommendation frameworks, and are therefore similarly directed.  Hence, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend Selvarajan’s use case to be inclusive of the type of end user device explicitly contemplated by Richard, with a reasonable expectation of success, e.g. to provide the same benefits contemplated per either reference to mobile users as opposed to just users at a fixed location, thereby providing a broader and more widespread service/benefit.

Regarding claim 13, the claim includes the same or similar limitations as claim 4 discussed above, and is rejected under the same rationale.


10.	Claims 11 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Selvarajan in view of U.S. Patent Application Publication No. 2016/0148437 (“Vlutters”).
Regarding claim 11, Selvarajan teaches the method of claim 10, as discussed above.  The aforementioned reference contemplates that a 3D model of the user/patient may be generated, per [0046] and/or [0159] and/or [0255] for example, and may be combined with a model of a mask as mentioned per [0255].  To that end, Selvarajan teaches the additional limitation wherein identifying the mask to the patient further comprises displaying the 3D model of the portion of the patient on the display along with a … model of the particular mask disposed on the 3D model of the portion of the patient.  While Selvrajan teaches the use of 3D models for a mask and for a patient, e.g. as discussed above in relation to claim 1 for example, it does not explicitly teach that these 3D models are displayed onscreen for example.  To teach what Selvarajan lacks, the Examiner further relies upon VLUTTERS, see e.g. Vlutters’s [0085] teaching how an interaction map may include a “3-D object” to determine fit with the shape of a patient/subject’s face, which is a model-on-model fit similar to what Selvarajan contemplates, e.g. as discussed per claim 1.
Selvarajan and Vlutter teach similar mask recommendation/selection frameworks, and are therefore similarly directed.  Hence, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend Selvarajan’s analysis of fit to include a model of the mask that is explicitly displayed in 3D, e.g. per Vlutter, with a reasonable expectation of success, for example to provide a more realistic and intuitive fit analysis/display/presentation benefit.

Regarding claim 17, Selvarajan teaches the method of claim 1, as discussed above.  The aforementioned reference contemplates that a 3D model of the user/patient may be generated, per [0046] and/or [0159] and/or [0255] for example, and may be combined with a model of a mask as mentioned per [0255].  While Selvrajan teaches the use of 3D models for a mask and for a patient, e.g. as discussed above in relation to claim 1 for example, it does not explicitly teach that these 3D models are displayed onscreen for example, e.g. per the limitation wherein identifying the mask to the patient comprises displaying the 3D model of the portion of the patient on the display along with a 3D model of the particular mask disposed on the 3D model of the portion of patient.  To teach what Selvarajan lacks, the Examiner further relies upon VLUTTERS, see e.g. Vlutters’s [0085] teaching how an interaction map may include a “3-D object” to determine fit with the shape of a patient/subject’s face, which is a model-on-model fit similar to what Selvarajan contemplates, e.g. as discussed per claim 1.
Selvarajan and Vlutter teach similar mask recommendation/selection frameworks, and are therefore similarly directed.  Hence, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend Selvarajan’s analysis of fit to include a model of the mask that is explicitly displayed in 3D, e.g. per Vlutter, with a reasonable expectation of success, for example to provide a more realistic and intuitive fit analysis/display/presentation benefit.

Regarding claim 18, the claim includes the same or similar limitations as claim 17 discussed above, and is therefore rejected under the same rationale.

Regarding claim 19, the claim includes the same or similar limitations as claim 17 discussed above, and is therefore rejected under the same rationale.



11.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Selvarajan in view of Richard and further in view of U.S. Patent No. 10178318 (“Marason”).
Regarding claim 7, Selvarajan teaches the method of claim 6, as discussed above.  The aforementioned references teach onscreen feedback/indication that facilitates the user’s ability to capture an image for use in analysis/processing resulting in the determination of a mask recommendation/selection.  That said, the references do not teach the further limitation wherein displaying the indicator further comprises displaying the indicator in different colors to provide different indications to a person using the visual presentation and interaction component while capturing the plurality of images.  Rather, the Examiner relies upon MARASON to teach what Selverajan and Richard otherwise lack, see e.g. Marsason’s paragraph beginning at column 3 line 11 discussing the use of “color” in red and green instances to improve a user’s alignment per its image capture step.
Selvarajan and Richard teach similar mask recommendation/selection frameworks, and are therefore similarly directed.  Marason provides a similar visual/GUI element that helps with image capture that is akin to what is provided for per Selvarajan and Richard.  Hence, Marason is analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Marason’s indicator feedback to improve image capture in Selvarajan’s framework, with a reasonable expectation of success.

Regarding claim 8, Selvarajan teaches the method of claim 6, as discussed above.  The aforementioned references teach onscreen feedback/indication that facilitates the user’s ability to capture an image for use in analysis/processing resulting in the determination of a mask recommendation/selection.  That said, the references do not teach the further limitation wherein displaying the indicator further comprises displaying a directional indicator instructing a person using the visual presentation and interaction component while capturing the plurality of images to move one of the visual presentation and interaction component in a particular direction or for the patient to move in a particular direction.  Rather, the Examiner relies upon MARASON to teach what Selverajan and Richard otherwise lack, see e.g. Marsason’s paragraph beginning at column 2 line 65 discussing the use of “directional arrows.”
Selvarajan and Richard teach similar mask recommendation/selection frameworks, and are therefore similarly directed.  Marason provides a similar visual/GUI element that helps with image capture that is akin to what is provided for per Selvarajan and Richard.  Hence, Marason is analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Marason’s indicator feedback to improve image capture in Selvarajan’s framework, with a reasonable expectation of success.


Response to Arguments
12.	Applicants’ arguments have been fully considered but are respectfully not found to be persuasive.  A review of Selvarajan and of Vlutters, for example, teach implementations of mask and patient models, e.g. as acquired/captured via scanning/imaging modalities, and using these generated models to determine the fit between the two per patient’s benefit.  Please see the cited-to portions of Selvarajan, particularly as discussed in relation to claim 1 for example.  See also the cited-to portions of Vlutters.  While Selvarajan contemplates 3D models for determining fit, it does not explicitly teach a display element for them.  However, Vlutters does, in promotion of a same/similar objective.
Applicants’ amendments also appear to clarify that one or more masks may be eliminated from consideration based on patients’ responses to a question, for example.  Moreover, the claims recite that the reduced pool is used as a basis for 3D model utilization steps and relatedly mask identification.  Turning to the prior art, Selvarajan clearly teaches a questionnaire and the use of it such that it “reduce(s) the number of mask options to select from by eliminating non-appropriate masks.”  Selvarajan’s [0073] says that a sequence of functions may be performed, e.g. as indicated by its involved sequence of screen shots per FIGs. 4, 5, 6, 7A, 7B, and 8, of which the questionnaire screenshot precedes imaging, dimensioning, and recommending of a mask.  That is to say, if the questionnaire serves to reduce candidates/possibilities, then it follows that subsequent steps such as imaging and dimensioning and certainly recommending are performed with the benefit of prior question aspect already performed and considered.


Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 1066490 (Haitani) – FIG. 3A
US 2020/0160615 (Jang)
US 2007/0130020 (Paolini) – FIG. 13, where filtering precedes rendering
US 2009/0276291 (Wannier) – FIG. 6


14.	THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207. The examiner can normally be reached M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174